El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
El Fiscal de este Tribunal Supremo por delegación del Attorney General do Puerto Rico nos presentó el 15 de diciembre de 1930 querella contra el abogado en ejercicio en los tribunales de esta Isla, José Soto Rivera, para que lo separemos de la práctica de la abog’acía, siendo los Pechos en ella relatados los siguientes:
"Que allá para mediados del año 1926 Nicolás Ortiz estableció demanda de divorcio contra su esposa en la Corte de Distrito de San Juan, siendo su abog’ado el Ledo. José Soto Rivera.
"Que para esa época poseían el señor Ortiz y su esposa una casa que habían adquirido del señor Jorge L. Zeno, quien a su vez la había adquirido de la asociación ‘Constructora del Hogar.’
“Que sobre dicha propiedad pesaba una hipoteca a favor de dicha Constructora del Hogar por dos mil quinientos dollars que eran parte *2del precio en que la había comprado el señor Jorge L. Zeno a dicha asociación, ‘Constructora del Hogar.’
“Que dicha hipoteca para la época a que nos referimos había sido reducida por medio de pagos parciales a unos mil setecientos dollars.
“Que durante se tramitaba el pleito de divorcio establecido por Nicolás Ortiz contra su esposa en la Corte de Distrito de San Juan, éste se había atrasado en los pagos a la Constructora del Hogar hasta que allá para el mes de mayo de 1927, fecha en que todavía no se había terminado el pleito de divorcio, los atrasos de Ortiz en ios pagos a la Constructora del Hogar' montaban como a cuatro-cientos dollars.
“Que en esa situación, la Constructora del Hogar amenazó al señor Ortiz con ejecutar la hipoteca para cobrar su crédito. Así ias cosas, Ortiz consultó con su abogado, Ledo. José Soto Rivera, sobre la gravedad de su situación, aconsejándole dicho abogado hacer gestiones inmediatas para conseguir dinero a los fines indicados.
“Que entonces Francisco A. Martínez, amigo íntimo y compa-ñero de oficina de Nicolás Ortiz, comunicó a éste que de sus ahorros y economías tenía en el banco quinientos dollars que estaba dispuesto á prestárselos y que le diera una segunda hipoteca sobre la casa, ya que la Constructora del Hogar tenía una primera hipoteca, a fin de que pudiera el señor Nicolás Ortiz pagar los plazos atrasados a la Constructora del Hogar y que no perdiera su casa.
“Que eh día 4 de mayo de 1927 fueron los señores Nicolás Ortiz y Francisco A. Martínez a la oficina del Ledo. José Soto Rivera, situada en la calle Salvador Brau No. 4-2, de la ciudad de San Juan, Puerto Rico, y allí comunicó el señor Ortiz a su abogado, el Ledo. José Soto Rivera, que ya había conseguido los quinientos dollar's para salvar su casa; que aunque no se debía toda esa canti-dad a 'la- Constructora del Hogar, él quería pagarla toda a fin de disminuir la deuda lo más posible, que preparara la escritura de hipoteca a favor del señor Martínez.
“Que entonces el Ledo. José Soto Rivera les expregó a dichos señores Ortiz y Martínez que no se podía hacer la operación sin una orden de la corte de distrito a causa del pleito de divorcio que estaba entablado, y que como ya era una hora avanzada del día, que le dejaran a él los quinientos dollars que al otro día, o sea, el 5 de mayo de 1927, él los depositaría en la Corte de Distrito y obtendría la orden de dicha corte para llevar a cabo la operación.
“Que el señor Nicolás Ortiz creyendo de buena fe en las mani-festaciones que le hacía y en lo que le expresaba su abogado Ledo. *3José Soto Rivera, en quien tenía depositada toda su confianza, pidió a Francisco Martínez los quinientos dollars que éste llevaba consigo en tres billetes de cien dollars y diez billetes de veinte dollars y se los entregó a su abogado el Ledo. José Soto Rivera, quien expidió al señor Ortiz un recibo concebido en los siguientes términos:
“ ‘$500.00, Mayo 4 de 1927. — Recibí de don Nicolás Ortiz qui-nientos Dollars para depositar en la Corte en la solicitud de 'hipo-teca planteada en su caso de divorcio, para amortizar a la deuda de la Constructora del Hogar. (Firmado) José Soto Rivera.’
“Que inmediatamente después el señor Nicolás Ortiz expidió a su vez otro recibo por la misma cantidad al señor Francisco .A. Martínez.
■ “Que al día sigrdente volvieron a la oficina del Ledo. José Soto Rivera los señores Ortiz y Martínez a enterarse de si la corte había expedido la orden que expresaba el Ledo. Soto Rivera era necesaria y si se podía hacer ya la escritura, manifestando el Ledo. Soto Rivera a dichos señores Ortiz y Martínez que aunque había depositado ya el dinero en la Corte de Distrito de San Juan, no se podía hacer la escritura porque la corte no había dictado la orden.,
“Que así las cosas, esperaron días y esperaron meses y siempre el Ledo. José Soto Rivera usando las mismas evasivas hasta que por fin el día 14 de diciembre de 1927 se falló por la Corte de Distrito de San Juan el caso de divorcio que ante la misma había entablado contra su esposa el señor Nicolás Ortiz.
“Que cansados ya los señores Ortiz y Martínez de sus gestiones eon el Ledo. José Soto Rivgra para que éste otorgara la escritura de hipoteca a favor del señor Martínez, se decidieron dichos señores a -indagar en la Corte de 'Distrito de San Juan si los quinientos dollars entregados por Ortiz al Ledo. José Soto Rivera habían sido allí depositados por dicho abogado, obteniendo del secretario de dicha Corte de Distrito de San Juan una certificación de que no se había hecho tal depósito por el Ledo. ^José Soto Rivera ni por ninguna otra persona a su nombre, resultando así falsas y fraudu-lentas las simulaciones y manifestaciones hechas por el Ledo. José Soto Rivera a ese efecto. Que también concurrieron los señores Ortiz y Martínez a la oficina de la Constructora del Hogar a ente-rarse de si habían sido pagados por el Ledo. Soto Rivera los qui-nientos dollars a dicha compañía para abonarlos a la cuenta de los pagos atrasados del señor Ortiz, obteniendo también una certifica-ción negativa de dicha compañía expedida por el secretario de la misma, el Ledo. Samuel Medina.
“Que en esta situación han estado los señores Ortiz y Martínez *4constantemente gestionando con el Ledo. José Soto Rivera la devo-lución de los quinientos dollars entregados a él por el señor Nico-lás Ortiz y obtenidos por éste en la forma antes indicada y de cuyos quinientos dollars se ha apropiado el Ledo. Soto Rivera, vio-lando la confianza depositada en él por su cliente el señor Nicolás Ortiz y sin haber dedicado los quinientos dollars mencionados al fin para que le fueron entregados; y sin haber podido, hasta la fecha, dicho señor Nicolás Ortiz obtener- la restitución por el Ledo. Soto Rivera de dicha cantidad ni ninguna parte de ella.
“Que en distintas ocasiones el Ledo. José Soto Rivera ha tra-tado de arreglar este asunto con los señores Nicolás Ortiz y Francisco A. Martínez por medio de ofertas hechas por dicho Ledo. José Soto Rivera a dichos señores de darles pagarés e hipotecas sobre propiedades, cuyas ofertas han resultado también engañosas, pues ni los pagarés expresados han tenido valor alguno ni las propieda-des sobre las cuales ha ofrecido hipotecas han resultado ser de su pertenencia. ’ ’
Señalado día para oír al querellado y las pruebas de las partes, éstas presentaron las que estimaron convenientes informando después oralmente sus abogados y quedó el caso-pendiente de decisión, que ña tardado por el largo tiempo-invertido por los taquígrafos en la reproducción a máquina de sus notas tomadas en el juicio.
Por el conjunto de las pruebas practicadas llegamos a la conclusión, fuera de duda razonable, de que el fiscal lia probado sustancialmente los hechos expuestos en su querella. Esos $500 nunca los depositó el querellado en la corte de-distrito. A los dos años de haberlos recibido, en 29 de octubre de 1929, la firma profesional de- abogados Besosa & Besosa lo requirió para que pagase dicha cantidad, y des-pués de varias ofertas sin éxito que hizo el querellado para garantizar la devolución de dicho dinero, entregó a dichos-abogados un pagaré del municipio de Río Pidras por $500, librado a favor del querellado, vencedero en 1932, endosado-a favor de Nicolás Ortiz y se comprometió con esos abogados a pagar $200 por intereses, los que no satisfizo hasta el 9 de enero de 1931, después de estar presentada la querella en este Tribunal Supremo.
*5La defensa del querellado lia sido que esos $500 tenían que ser depositados en el tribunal que conocía del pleito de divorcio pero que después convino con Ortiz en que quedaran en su poder como préstamo, pero esto lia sido negado por Nicolás Ortiz, a quien creemos, entre otras razones porque si 'Ortiz tomó ese dinero a préstamo a otra persona para satisfacer los atrasos que tenía en la hipoteca con cuya ejecu-ción se le estaba amenazando, no parece creíble que fuera a darlos en préstame al querellado.
■ La conducta seguida, por el querellado aplicando a su uso personal la cantidad de dinero que su cliente Nicolás Ortiz dejó en su poder como depósito para pagar los atrasos de su deuda hipotecaria es impropia y abusiva de un abogado en sus relaciones de confianza con su cliente y lo hace culpable de engaño para con él, aparejando su separación o suspen-sión en el ejercicio de la profesión de abogado, y consiguiente-mente en la de notario; pero atendidas las circunstancias de este caso y de qiie posteriormente pagó la cantidad rete-nida e intereses de ella, nos limitaremos a suspenderle en el ejercicio de la profesión de abogado y en el de la de notario por el término de dos años.